715 N.W.2d 820 (2006)
475 Mich. 882
PEOPLE of the State of Michigan, Plaintiff-Appellee and Cross-Appellant,
v.
Carl Richard NANTELLE, Defendant-Appellant and Cross-Appellee.
Docket Nos. 130333.
Supreme Court of Michigan.
June 21, 2006.
On order of the Court, the application for leave to appeal the October 11, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The application for leave to appeal as cross-appellant is also considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE, in part, the judgment of the Court of Appeals and REMAND this case to the Dickinson Circuit Court for reinstatement of defendant's conviction of unlawfully driving away an automobile, MCL 750.413. At the time the police discovered the keys, they had probable cause to arrest defendant for operating a vehicle while under the influence of intoxicating liquor. The search was lawful as incident to a legal arrest. People v. Arterberry, 431 Mich. 381, 382-385, 429 N.W.2d 574 (1988).